DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim17 - 20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: these claims are species of the original claim set wherein  the interconnection cable of the bypass prevention circuit /the forward voltage increase circuit/ is coupled to terminals of opposing polarity (excludes  coupling of the same polarity).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims17 -20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
The amendment filed on 12/23/2020 has been entered. As indicated in the amendment:
Claims 1 and 11 have been amended. Claims 2 -10 and 12 -16 are original. Claims 17 - 20 are newly added (withdrawn by original presentation). Hence, claims 1 -16 are pending. Applicant’s arguments/remarks to the Non-Final Rejection, dated 09/30/2020 are fully considered (see “response to arguments” section) and the following rejection is made herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8 and 10 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Akega et al. (JP-61186172-A), herein after called Akega.
Regarding claim 1, Akega discloses a preheating power supply (FIG. 1, with a power supply 19 for base current and power supply 4 for welding current), comprising: power conversion circuitry(4) configured to output welding-type power via a first output power connector and a second output power connector (an arc power source 4 for welding is connected to a tungsten electrode 2 and a base material 3 in a TIG welding torch 1, (line 14-17, page 1)); and a bypass path prevention circuit (diode 20, connection wire between the terminals of 4 and 19, FIG. 1) configured to: prevent less than a threshold voltage applied to the first output power connector and the second output power connector from a different power supply from causing current to flow between the first output power connector and the second output power connector (the diode 20 is a backflow prevention diode for separating the power supply 19 and the wire energization circuit, line 153 - 155, page 4, because diode 20 adds biasing voltage between the connected terminals of 19 and 4 any potential difference less than the biasing threshold cannot establish current between the connected terminals, hence current flow between the terminals is prevented up to a threshold voltage); and permit conduction of current through the bypass path prevention circuit when more than the threshold voltage is applied between the first output power connector and the second output power connector by the power conversion circuitry (during the base period Tb, the output current of the power supply 4 is added on to the base current from power supply 19 and flow through the wire 6 (line 156 - 160, page 4), when the threshold voltage between the connected terminals of 19 and 4 is greater  than the biasing threshold of diode 20 current is established between the connected terminals).
Regarding claim 2, Akega discloses the preheating power supply as defined in claim 1, wherein the bypass path prevention circuit comprises a diode (diode20) configured to increase a forward voltage drop from the first output power connector (19) to the second output power connector (4) (diode 20 adds biasing voltage between the connected terminals of 19 and 4, FIG .1).
Regarding claim 3, Akega discloses the preheating power supply as defined in claim 1, further comprising a controller (16, wire heating control device, FIG. 1) configured to control the power conversion circuitry to output an electrode preheating voltage based on the forward voltage drop (the controller 16 limits the energization of the wire based on the current output from the welding supply 4, (191, page 5), which in turn depends on the forward voltage drop of 20).
Regarding claim 4, Akega discloses the preheating power supply as defined in claim 1, further comprising: a switching element (GT014, GT015, gate turn off thyristors, (line 145, page4)) configured to selectively couple the first output power connector to the second output power connector (GTOI4, GT015 and wire heating control device Ware large current switching elements are used in combination and constitute the wire switching TIG welding device, (line 144-147, page 4)); and a switching control circuit configured to selectively control the switching element to decouple the first output power connector and the second output power connector (when GTOI4 and GTOI5 are off, and an arc current flows between the tungsten electrode 2 and the base material 3, but when the base period Tb is entered, GTOI4 is first, and all the output currents of the power supply 4 are added and flows through the wire 6. After Tw time, GTOI5 is turned on to short-circuit the output current of the power supply 4 and set the wire current to 0. When the base period Tb ends, both GTOI4 and GTOI5return to the original state of fL. The current to the array 5 during the base period is supplied only from the base current power supply 19 due to the backflow prevention action of the diode 20, (line 155 -162, page4)). 
Regarding claim 5, Akega discloses the preheating power supply as defined in claim 4, wherein the switching control circuit (wire heating control device 16) is configured to control the switching element to decouple the first output power connector and the second output power connector when the power conversion circuitry is not outputting current via the first output power connector and the second output power connector (GT015 is turned on to short-circuit the output current of the power supply 4 and set the wire current to 0 (decoupling the welding power supply), (line 158-159, page 4)).
Regarding claim 6, Akega discloses the preheating power supply as defined in claim 4, wherein the switching control circuit (wire heating control device 16) is configured to control the switching element to couple the first output power connector and the second output power connector when the power conversion circuitry is outputting current via the first output power connector and the second output power connector (during the peak period Tp, GTOI4 and GTOI5 are off, and an arc current lap flows between the tungsten electrode 2 and the base material 3, but when the base period Tb is entered, GTOI4 is first, and all the output currents of the power supply 4 are added, line 155-158, page 4)).
Regarding claim 8, Akega discloses the preheating power supply as defined in claim 1, wherein the bypass path prevention circuit comprises a load switch (gate turn off thyristors GTOI4, GT015 and wire heating control device 16 are large current switching elements are used in combination and constitute a wire switching TIG welding device (line 144-147, page 4)). 
Regarding claim 10, Akega discloses the preheating power supply as defined in claim 1, wherein the welding- type power comprises electrode preheating current (19 is a power supply for base current (line 148-149, page 4), the base current is the preheating current for the welding wire).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akega in view of Miller et al. (US 5644461 A), here in after called Miller.
Regarding claim 7, Akega discloses the preheating power supply as defined in claim 1. But,

However, Miller that teaches generally, circuit protecting current limiter that can function as permanent, self-resetting fuses or self-resetting circuit breakers, and can function at any desired, predetermined voltage level (1:10-14), also teaches these current limiting circuits can be comprised of zener diodes 12 and PCT resistors 10 , (5:50- 60 and FIG.1).
The advantage of such circuits is to provide a current limiter for protecting circuits from over-current conditions at any predetermined voltage level (4:51 - 53).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the bypass prevention circuit (diode 20, connection wire between the terminals of 4 and 9, FIG. 1) disclosed by Akega to include PCT resistors to provide a current limiter for protecting circuits from over-current conditions at any predetermined voltage level as taught in Miller.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akega in view of Hosoya (JP H10097327 A), here in after referred as Hosoya.
Regarding claim 9, Akega discloses the preheating power supply as defined in claim 1. But,
Akega does not disclose that the bypass path prevention circuit comprises a negative temperature coefficient thermistor.
However Hosoya teaches a switching power supply circuit with an inrush current prevention circuit (0001). Hosoya also teaches that the inrush current prevention circuit is comprised of a negative temperature coefficient thermistor (0008).
The advantage of having a prevention circuit that comprises a negative temperature coefficient thermistor is to prevent the power supply circuit from inrush current (high current during start up) as the increase in temperature caused by high current during start up decreases the resistance of the negative temperature coefficient thermistor, yielding a path through the thermistor and hence protecting the rest of the power supply circuitry.
.
Claim 11 - 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Akega in view of Ihde et al. (US 2014/0199878 A1), here in after called Ihde.
Regarding claim 11, Akega discloses a welding power source interconnection cable, comprising: an interconnection (the interconnection wire between the terminals of 4 and 19, FIG.1);  configured to be coupled to a first welding-type output power connector and a second welding-type output power connector (the terminal of welding power supply 4 and the terminal of welding power supply 19 are coupled through the interconnection wire between the terminals, FIG. 1); and a forward voltage increase circuit coupled along the interconnection cable between the first termination and the second termination (diode 20 coupled along the interconnection wire between the terminals of 4 and 19, FIG. 1) and configured to increase a voltage drop from the first termination to the second termination (diode 20 adds biasing voltage between the interconnected terminals of 19 and 4, FIG. 1).
Akega does not explicitly say that the interconnection is a cable and that there is a first termination at a first end of the interconnection cable and a second termination at a second end of the interconnection cable. 
	However, Ihde that teaches a weld cable connector system that includes terminals (0003), also teaches a cable assembly 46 that connects connector 38 and connector 52 wherein the cable assembly 46 includes connector terminal 56 (first termination) at a first end and connector terminal 58 (second termination) at a second end (0018, FIG. 1).
	Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the interconnection wire between the terminals of 4 and 19 of Akega with 
Regarding claim 12, Akega in view of Ihde teaches the welding power source interconnection cable as defined in claim 11. But,
Akega in view of Ihde does not explicitly teach a third welding-type output power connector connected to the first termination and configured to receive a third termination such that the third termination is connected to the first termination.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add a third welding-type output power connector connected to the first termination and configured to receive a third termination such that the third termination is connected to the first termination the same way as second termination configured to be coupled to a second welding-type output power connector connected to the first termination as shown in Akega FIG.1, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 13, Akega in view of Ihde teaches the welding power source interconnection cable as defined in claim 11, wherein the forward voltage increase circuit (diode 20, connection wire between the terminals of 4 and 19, Akega (FIG. 1)) comprises a diode configured to set a minimum voltage required to conduct current from the first termination to the second termination (diode 20 adds biasing voltage between the connected terminals of 19 and 4, Akega (FIG .1)).
Claim 14 -15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akega in view Ihde in further view of Miller et al. (US 5644461 A), here in after called Miller.
Regarding claim 14, Akega in view of Ihde teaches the welding power source interconnection cable as defined in claim 13. But,

However, Miller that teaches generally, circuit protecting current limiter that can function as permanent, self-resetting fuses or self-resetting circuit breakers, and can function at any desired, predetermined voltage level (1:10 -14), also teaches a current limiting circuit with a total voltage limit of the combination will be equal to the sum of the zener voltages of the individual zener diodes in the series (4:1 -5)).
The advantage of such circuits is to provide a current limiter for protecting circuits from over-current conditions at any predetermined voltage level (4:51 - 53).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the bypass prevention circuit (diode 20, connection wire between the terminals of 4 and 9, FIG. 1) disclosed by Akega to include two or more diodes connected in series to provide a current limiter for protecting circuits from over-current conditions at any predetermined voltage level as taught in Miller.
Regarding claim 15, Akega in view of Ihde teaches the welding power source interconnection cable as defined in claim 11. But,
Akega in view of Ihde does not teach the forward voltage increase circuit comprises a resistor.
However, Miller that teaches generally, circuit protecting current limiter that can function as permanent, self-resetting fuses or self-resetting circuit breakers, and can function at any desired, predetermined voltage level (1:10-14), also teaches these current limiting circuits can be comprised of zener diodes 12 and PCT resistors 10 , (5:50- 60 and FIG.1).
The advantage of such circuits is to provide a current limiter for protecting circuits from over-current conditions at any predetermined voltage level (4:51 - 53).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akega in view of Ihde in further view of  Hosoya (JP H10097327 A), here in after referred as Hosoya.
Regarding claim 16, Akega in view of Ihde teaches the welding power source interconnection cable as defined in claim 11. But,
Akega in view of Ihde does not teach that the forward voltage increase circuit comprises a negative temperature coefficient thermistor.
However Hosoya teaches a switching power supply circuit with an inrush current prevention circuit (0001). Hosoya also teaches that the inrush current prevention circuit is comprised of a negative temperature coefficient thermistor (0008).
The advantage of having a prevention circuit that comprises a negative temperature coefficient thermistor is to prevent the power supply circuit from inrush current (high current during start up) as the increase in temperature caused by high current during start up decreases the resistance of the negative temperature coefficient thermistor, yielding a path through the thermistor and hence protecting the rest of the power supply circuitry.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of invention to modify the preheating power supply in claim 11 defined by Akega to include a negative temperature coefficient thermistor in order to give a path through the thermistor protecting the rest of the power supply circuitry from excess high inrush current during start up as taught in Hosoya.
Response to Arguments
Applicant's arguments filed 0n 12/23/2020 have been fully considered but they are not persuasive because:
Claim 1
Applicant argues that Akega does not teach or suggest a power supply of the amended claim 1 by saying, While Akega includes a backflow prevention diode "separating the U.S. Application Serial No. 16/003,387Response to Office Action dated September 30, 2020wire and the wire energizing circuit from each other," the backflow prevention diode does not "permit conduction of current through the bypass path prevention circuit when more than the threshold voltage is applied between the first output power connector and the second output power connector by the power conversion circuitry”. Instead, when a voltage is output by the terminals of the power supply 19 of Akega, an electrode negative (EN) arc is created at the welding torch 2 without current flowing through the backflow prevention diode 20. 
The examiner respectfully disagrees. As indicated in the rejection of claim 1, a current is established through the interconnection wire between the connected terminals of 19 and 4 when the voltage between the terminals is greater than the biasing threshold voltage of diode 20.That is how the output current of the power supply 4 is added on to the base current from power supply 19 and flow through the wire 6 (line 156 - 160, page 4). However, the examiner also notices that the bypass prevention circuit disclosed, in the specification and FIG.4, includes multiple diodes (3 diodes, 402) connected in series forward biasing voltage from terminal 306 to terminal 308 connected in parallel to multiple diodes (3 diodes, 402) connected in series reverse biasing voltage from terminal 306 to terminal 308. The examiner agrees that this bypass prevention circuitry demonstrated in FIG. 4 is different from the back flow prevention interconnection wire connecting diode 20 between terminals 4 and 19 of Akega. However, the amendment to claim 1 does not capture the disclosed circuitry of FIG. 4.     


Claim 11 
Applicant also argues regrading Claim 11 by saying “claim 11 sets forth a welding power source interconnection cable comprising "a forward voltage increase circuit coupled along the interconnection cable between the first termination and the second termination and configured to increase a voltage drop from the first termination to the second termination." Akega does not teach or suggest such an interconnection cable. While Akega shows a circuit diagram involving connecting negative terminals of different power supplies, Akega is silent regarding the construction of the circuit, and does not teach, suggest, or imply the interconnection cable set forth in claim 11”.
This argument is moot, because claim 11 now is rejected under Akega in view of Ihde wherein “interconnection cable” is taught by Ihde.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761